Exhibit 10.1

THIRD AMENDMENT


This THIRD AMENDMENT, dated as of June 1, 2015 (this “Amendment”), to the Credit
Agreement referred to below is made among INTRAWEST OPERATIONS GROUP HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), INTRAWEST OPERATIONS
GROUP, LLC, a Delaware limited liability company (the “Borrower”), the Revolving
Lenders listed on the signature pages hereto and GOLDMAN SACHS LENDING PARTNERS
LLC, as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement.
A.Reference is hereby made to the Credit Agreement, dated as of December 9, 2013
(as amended by the Incremental Amendment, dated as of September 19, 2014, and
the Second Amendment, dated as of April 29, 2015, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), the
Administrative Agent, Goldman Sachs Lending Partners, LLC, as swing line lender,
and Goldman Sachs Bank USA, as issuing bank.
B.    The Borrower has requested that the Revolving Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein.    
C.     Subject to the conditions set forth herein, each Revolving Lender party
to the Credit Agreement immediately prior to the effectiveness of this Amendment
is willing to agree to such amendments of the Credit Agreement.
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement. Effective as of the Third Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
“Third Amendment”: the Third Amendment, dated as of June 1, 2015, among
Holdings, the Borrower, the Revolving Lenders party thereto and the
Administrative Agent.


“Third Amendment Effective Date”: the effective date of the Third Amendment,
which was June 1, 2015.
 
(b) The definition of the term “Applicable Margin” set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting the table set forth therein
in its entirety and replacing it with the following table:
Total Secured Debt Leverage Ratio


Applicable Margin for
Eurodollar Rate Loans prior to the Third Amendment Effective Date




Applicable Margin for
Eurodollar Rate Loans on and after the Third Amendment Effective Date


Applicable Margin for
Base Rate Loans prior to the Third Amendment Effective Date






Applicable Margin for
Base Rate Loans on and after the Third Amendment Effective Date


> 4.50:1.00
4.50%
3.75%
3.50%
2.75%
< 4.50:1.00
4.25%
3.50%
3.25%
2.50%




1



--------------------------------------------------------------------------------



SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings and the Borrower hereby represents
and warrants to the Administrative Agent and each of the Lenders that, as of the
Third Amendment Effective Date: (i) such Person (A) has the requisite corporate
or other organizational power and authority to make, deliver and perform this
Amendment and to perform the Credit Agreement after giving effect to this
Amendment (the Credit Agreement as so amended, the “Amended Agreement”) and (B)
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment and the performance of
the Amended Agreement, (ii) this Amendment has been duly executed and delivered
by such Person and constitutes a legal, valid and binding obligation of each
such Person enforceable against each of them in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (iii) the execution,
delivery and performance of this Amendment, the performance of the Amended
Agreement and the consummation of the transaction contemplated hereby will not
violate in any material respect any Requirement of Law (except this shall not
apply to tax, employee benefit or environmental matters, which are covered
exclusively by Sections 3.10, 3.13 and 3.17 of the Amended Agreement,
respectively) or any Contractual Obligation of any Intrawest Group Member, other
than any violation that could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and Liens permitted by Section 6.3), (iv) no
material consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority is required in connection with the
borrowings hereunder or the execution, delivery or performance of this Amendment
or the performance of the Amended Agreement, except (1) those consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (2) those consents, authorizations, filings and notices,
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect and (3) the filings or other actions referred to in
Section 3.19 of the Amended Agreement and (v)(A) after giving effect to this
Amendment, the representations and warranties contained in the Amended Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the Third Amendment Effective Date to the same extent as though made
on and as of the Third Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof, and (B) no event has occurred and is continuing or would result from
the consummation of this Amendment that would constitute a Default or an Event
of Default.
SECTION 3. Effectiveness. This Amendment shall become effective as of the first
date (such date being referred to as the “Third Amendment Effective Date”) that
each of the following conditions precedent shall have been satisfied or waived
in accordance with the terms of the Credit Agreement:
(a) The Administrative Agent shall have received (1) this Amendment, executed
and delivered by a duly authorized officer or signatory of (i) Holdings, (ii)
the Borrower and (iii) each of the Revolving Lenders, and (2) an Acknowledgement
of Guarantors, executed and delivered by a duly authorized officer or signatory
of each Guarantor.
(b) The representations and warranties of Holdings and the Borrower set forth in
Section 3 hereof shall be true and correct as of the Third Amendment Effective
Date, and the Administrative Agent shall have received a certificate, dated the
Third Amendment Effective Date and signed by a Responsible Officer of the
Borrower, confirming the truth and correctness thereof, which shall be in form
and substance reasonably satisfactory to the Administrative Agent.
(c) As of the Third Amendment Effective Date, no event shall have occurred and
be continuing or would result from the consummation of this Amendment that would
constitute a Default or an Event of Default.
(d) The Administrative Agent shall have received all other amounts due and
payable on or prior to the Third Amendment Effective Date, including payment of
all expenses required to be paid in connection with this Amendment pursuant to
Section 9.5 of the Credit Agreement or otherwise and for which reasonably
detailed invoices have been presented at least three Business Days prior to the
Third Amendment Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the Third
Amendment Effective Date, and such notice shall be conclusive and binding.

2



--------------------------------------------------------------------------------



SECTION 4. Non-Reliance on Administrative Agent. Each of the Revolving Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decisions to enter into this Amendment. Each of the Revolving Lenders
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Amendment, the Credit Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.
SECTION 5. Expenses; Indemnity. Section 9.5 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein.
SECTION 6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
SECTION 7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8. Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a) submits for itself and its Property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d) agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;
(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13 any special, exemplary, punitive or consequential damages.
SECTION 9. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH REVOLVING LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND
FOR ANY COUNTERCLAIM THEREIN.

3



--------------------------------------------------------------------------------



SECTION 10. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or the other Loan Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement. After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby.
SECTION 11. Other Agreements. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Revolving Loans as not
qualifying as a  “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


[Remainder of this page intentionally left blank.]





4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


INTRAWEST OPERATIONS GROUP HOLDINGS, LLC, as Holdings


By: /s/ Travis Mayer    
Name: Travis Mayer
Title: Executive Vice President, Chief Financial Officer and Treasurer


INTRAWEST OPERATIONS GROUP, LLC, as the Borrower


By: /s/ Travis Mayer    
Name: Travis Mayer
Title: Executive Vice President, Chief Financial Officer and Treasurer

[Intrawest Third Amendment]



--------------------------------------------------------------------------------




GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent


By: /s/ Anna Ashurov                    
Authorized Signatory

[Intrawest Third Amendment]



--------------------------------------------------------------------------------




BANK OF AMERICA NA, as a Revolving Lender


By: /s/ Chris Joseph    
Name: Chris Joseph
Title: Vice President

[Intrawest Third Amendment]



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender


By: /s/ Bill O' Daly    
Authorized Signatory


By: /s/ Sean MacGregor    
Authorized Signatory

[Intrawest Third Amendment]



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender


By: /s/ Mary Kay Coyle    
Name: Mary Kay Coyle
Title: Managing Director


By: /s/ Michael Shannon    
Name: Michael Shannon
Title: Vice President

[Intrawest Third Amendment]



--------------------------------------------------------------------------------




GOLDMAN SACHS LENDING PARTNERS LLC, as a Revolving Lender


By: /s/ Michelle Latzoni    
Authorized Signatory

[Intrawest Third Amendment]

